Citation Nr: 0823424	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for service-connected left (major) shoulder strain.

2.  Entitlement to service connection for cervical disc 
herniation, multiple levels; spondylosis of cervical spine at 
C3-4, C4-5 with radiculopathy to left arm and left hand 
(hereafter "cervical spine disability"), claimed as 
secondary to service-connected left shoulder strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk



INTRODUCTION

The veteran had active service in June 1980 to September 
1980, and from January 12, 1985 to January 27, 1985.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which continued a 20 percent rating for left shoulder strain, 
and denied service connection for cervical spine disability.  


FINDINGS OF FACT

1.  The veteran's service-connected left shoulder strain is 
manifested by complaints of pain, but not by limitation of 
left arm motion midway between side and shoulder level; 
recurrent dislocation of the scapulohumeral joint with 
frequent episodes, and guarding of all arm movements; 
malunion of the humerus with marked deformity; or ankylosis 
of the scapulohumeral articulation.

2.  The veteran has not submitted evidence tending to show 
that his service-connected left shoulder disability requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's cervical spine 
disability is related to service, or to service-connected 
left shoulder strain.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for the 
left shoulder strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.71a, 4.97, Diagnostic Codes (DC) 5299-5201, 5202 
(2007).

2.  A cervical spine disability was not incurred in or 
aggravated by active service,  nor is it proximately due to, 
or the result of, a service-connected disability.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the DC under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in February 2004 and May 2004 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim(s) and of the appellant's and VA's respective 
duties for obtaining evidence.  

Additionally, since both claims decided herein are being 
denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007); see also, Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and is 
not sufficient as to content and timing, creating a 
presumption of prejudice.   Nonetheless, such presumption has 
been overcome for the reasons discussed below.

In this case, the veteran demonstrated actual knowledge of 
what was needed to support his increased rating claim, as 
reflected in his correspondence.  Specifically, according to 
his VA Form-9, he discussed the impact that his left shoulder 
disability has had on his daily life.  

Moreover, he can be expected to understand from the various 
letters from the RO what was needed to support his increased 
rating claim, including the February 2004 VCAA letter which 
indicated that the veteran could submit evidence showing that 
his service-connected left shoulder strain had increased in 
severity.  The RO also informed the veteran that this 
evidence could include: a doctor's statement, x-rays, 
laboratory tests, dates of examinations/tests, and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner the 
disability had become worse.  Additionally, the diagnostic 
criteria used to determine the relative severity of the 
veteran's left shoulder strain was provided to him in the 
July 2004 rating decision and the January 2005 SOC.  Thus, 
the veteran can be expected to understand from the above-
noted correspondence what was needed to support his increased 
rating claim.  Thus, the Board finds that any notice 
deficiencies do not affect the essential fairness of the 
adjudication. Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has secured the veteran's service medical records, 
private medical records, VA medical records, and VA 
examinations, including the report of his most recent June 
2004 VA compensation examination for a medical nexus opinion 
concerning the cause of his cervical spine disability - and 
in particular, whether it is related to his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The June 2004 examination also assessed the severity of his 
service-conneced left shoulder strain.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
Increased Rating Claim for Left Shoulder Strain 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.20 (2007).  If a veteran has an unlisted disability, it 
will be rated under a disease or injury closely related by 
functions affected, symptomatology, and anatomical location.  
38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific 
means of listing DC for unlisted disease or injury). 

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected left shoulder strain, currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DC 
5299-5201, limitation of motion of arm.  The January 2005 SOC 
also evaluated the veteran's left shoulder strain claim under 
38 C.F.R. § 4.71a, DC 5202, other impairment of humerus.  
Therefore, the Board will also evaluate the veteran's claim 
under this DC.

The March 1986 and March 2004 VA examinations note the 
veteran is left-handed.  Therefore, his disability affects 
his major hand.

Under DC 5201, a 20 percent rating is warranted when there is 
limitation of motion of the arm at shoulder level.  A higher 
30 percent rating is warranted when there is limitation of 
motion of the arm midway between side and shoulder level.  38 
C.F.R. § 4.71a.

Under DC 5202, a 20 percent rating is warranted when there is 
recurrent dislocation of the scapulohumeral joint with 
infrequent episodes, and guarding of movement only at 
shoulder level.  A 20 percent rating is also warranted when 
there is malunion of the humerus of a moderate deformity.  38 
C.F.R. § 4.71a.    

A 30 percent rating is warranted when there is there is 
recurrent dislocation of the scapulohumeral joint with 
frequent episodes, and guarding of all arm movements.  A 30 
percent rating is also warranted when there is malunion of 
the humerus of a marked deformity.  38 C.F.R. § 4.71a, DC 
5202.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

Evidence relevant to the severity of the veteran's left 
shoulder disability includes a February 2004 private 
treatment record.  According to such record, the veteran 
reported pain in his left arm that extends from the left side 
of his neck over his left shoulder and through his left arm 
and forearm into his left ring finger and little finger.  The 
physician determined that there exists some prolongation of 
the left median nerve motor and sensory latencies at the left 
wrist.  The physician also determined that the amplitude of 
the left ulnar sensory nerve response is diminished, but the 
left unlar motor nerve study remains well within normal 
limits.  "The reduced amplitude of the left ulnar nerve 
sensory response is an equivocal finding which may reflect 
some limited degree of ulnar nerve involvement with sensory 
symptoms."  Additionally, the physician noted that the EMG 
examination of left upper extremity muscles remains within 
normal limits, and does not show any evident denervation 
changes or other overt abnormalities.

In March 2004, the veteran underwent a VA examination.  The 
VA examiner reviewed the claims file.  The veteran's ranges 
of motion for his left shoulder were as follows: forward 
flexion was 0-170 degrees (normal is 0-180 degrees); shoulder 
abduction was 0-160 degrees (normal is 0-180 degrees); 
shoulder external rotation was 0-90 degrees (normal); and 
shoulder internal rotation was 0-70 degrees (normal is 0-90 
degrees).  The veteran's left biceps, triceps, and 
brachioradialis reflexes were normal, bilaterally.  The VA 
examiner also noted that the veteran does not have edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, anklyosis, or guarding of movement.

The March 2004 VA examiner also noted that the veteran was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive movements.  However, the VA 
examiner noted that the veteran was complaining of painful 
motion during the ranges of motion.  X-rays of the veteran's 
shoulder  revealed "minimal spurring off the acromion 
inferiorly adjacent to the AC joint.  Does not appear to be 
significant.  Glenohumeral joint (shoulder joint) appears 
normal."  The VA examiner diagnosed the veteran with "(1) 
lower cervical nerve root radiculopathy with radiation to 
left shoulder; and (2) status post of left shoulder strain 
with no evidence of recurrence today."

On review, the Board finds that the veteran is not entitled 
to a rating higher than 20 percent under DC 5201.  38 C.F.R. 
§ 4.71a.  In this regard, the March 2004 VA examination 
determined that the veteran's ranges of motion for his left 
shoulder were close to, or within, normal limits.  
Significantly, the veteran is able to extend beyond midway 
between the side and shoulder level as shown by his ranges of 
motion.  Additionally, x-rays of the left shoulder joint 
showed no abnormalities.  

The Board acknowledges the veteran's report of pain in his 
left shoulder and arm throughout the ranges of motion.  
However, the veteran's subjective complaints of pain are not 
substantiated by the objective clinical findings of that 
evaluation, at least insofar as showing his pain effectively 
reduced his range of motion to the midway between side and 
shoulder level, which is required for a higher 20 percent 
rating under DC 5201.  The March 2004 VA examiner determined 
that the veteran's range of left arm motion was not limited 
by pain or other functional loss, such as due to fatigue, 
weakness, or lack of endurance.  The December 2006 VA 
examiner determined that the veteran did not suffer 
additional loss of motion on repetitive use of the joint due 
to pain, fatigue, weakness or lack of endurance.  
Accordingly, the Board finds that the 20 percent evaluation 
already assigned appropriately reflects the extent of pain 
and functional impairment that the veteran may experience as 
a result of his service-connected left shoulder disability.

Additionally, the Board finds that the veteran is not 
entitled to a higher 20 percent rating under DC 5202, as 
there is no evidence of recurrent dislocation of the 
scapulohumeral joint (shoulder joint) with frequent episodes, 
and guarding of all arm movements.  In fact, the record does 
not contain evidence of the veteran currently experiencing 
any shoulder dislocations, nonetheless recurrent shoulder 
dislocations.  Furthermore, the record does not contain 
evidence of malunion of the humerus (upper arm bone) of a 
marked deformity.                                                      

A higher rating is also not warranted under DC 5200, as there 
is no medical evidence of ankylosis of the scapulohumeral 
articulation.  38 C.F.R. § 4.71a.

The Board also finds that a separate evaluation for any 
neurological impairment of the left shoulder is not 
warranted.  While a February 2004 private physician noted 
decreased sensory nerve responses, such physician also 
indicated that the veteran's electromyography studies were 
still within normal limits.  

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 20 percent for left shoulder strain - in turn 
meaning there is no reasonable doubt to resolve in his favor 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate for the 
veteran's left shoulder strain.  But the evidence reflects 
that his symptoms have remained constant throughout the 
course of the period on appeal and, as such, staged ratings 
are not warranted.

According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  The 
above-determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's left shoulder reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 20 percent, on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  There is 
no indication that the veteran's left shoulder results in 
marked interference with employment i.e., beyond that 
contemplated in the assigned ratings.  The condition is also 
not shown to warrant frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In light of the above, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


Entitlement to Service Connection for Cervical Spine 
Disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a) (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first requirement for any service-
connection claim is competent evidence of the existence of a 
current disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed).  
There is evidence of a current cervical spine disability.

Thus, the determinative issue is whether the veteran's 
cervical spine disability is attributable to his military 
service, to include his service-connected left shoulder 
disability.  

The veteran's service medical records do not show that the 
veteran was diagnosed with a cervical spine disability.  
However, they do show that the veteran injured his left 
shoulder on January 17, 1985.  The medical report reflects 
that the veteran was pulling maintenance on a 10T tractor.  
The veteran was installing a starter when the starter slipped 
out of his grip, causing the veteran to strain his left 
shoulder.  The veteran was diagnosed with left shoulder 
strain.  Throughout January 1985, the veteran is seen for 
complaints of pain, tenderness, and muscle spasms in his left 
shoulder.  In February 1985, the veteran is seen for 
complaints of pain in his left shoulder and lower back.  In 
March 1985, the veteran is seen for complaints of pain in his 
left shoulder radiating to his left neck and upper arm; 
tendonitis and bursitis of the left shoulder was diagnosed.  

Post-service, in March 1986, the veteran had complaints of 
cervical spine tenderness; x-rays of the cervical spine were 
negative for abnormalities.  On February 1987 VA examination, 
there was evidence of some limitation of neck motion.  On 
March 2004 VA examination, diagnosis was lower cervical nerve 
root radiculopathy.  While these VA examinations assessed the 
current severity of the veteran's cervical spine disability, 
they did not provide an etiology opinion.  
Additionally, in February 2004, the veteran was seen by a 
private physician for his cervical spine disability.  The 
private physician assessed the current severity of the 
disability, but did not provide an etiology opinion.  
The dispositive issue in this case is whether there exists a 
relationship between the veteran's current cervical spine 
disability and an injury or disease that occurred in service.  
In this regard, in June 2004, the veteran was afforded a VA 
examination in which an etiology opinion was provided.  
Significantly, the VA examiner determined that "it is not as 
likely as not that the veteran's left shoulder strain is the 
etiology of the veteran's neck and hand pain and numbness."  
The VA examiner based this determination on the fact that the 
veteran has a diagnosis of cervical disc protrusion at 
multiple levels, spondylosis at C3-4 and C4-5.  The VA 
examiner noted that this cervical condition is the etiology 
of his symptoms of his arm and shoulder pain, not the 
shoulder strain for which he is service-connected for and 
which occurred while in the service.  The VA examiner noted, 
that upon reviewing the claims file, he saw no evidence of 
any cervical disc pathology, disc herniation, or any 
neurological symptoms relating to the injury that occurred in 
the service.  In fact, the VA examiner noted that the 
neurological changes and the diagnosis of the cervical disc 
condition and spondylosis did not occur until recently.  
Therefore, the VA examiner determined that the veteran's 
current cervical disc pathology and spondylosis is not 
related to his military service or to his service-connected 
shoulder strain.  The record contains no contrary medical 
opinions.

While the veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms, he does not have 
the necessary medical training and/or expertise to give a 
probative opinion on the cause of his current cervical spine 
disability - and, in particular, where it is traceable back 
to his military service.  This is a medical determination.  
See Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  
In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the veteran prevails.  Conversely, if the 
preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).  

As the preponderance of the evidence is against a finding 
that the veteran's cervical spine disability is proximately 
due to, or the result of, service or a service-connected 
disability, to include left shoulder strain, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007).


ORDER

1.  The claim for a disability rating higher than 20 percent 
for the left shoulder strain is denied.

2.  The claim for service connection for a cervical spine 
disability, to include as secondary to service-connected left 
shoulder disability, is denied.



____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


